Title: Elizabeth Trist to Thomas Jefferson, 17 December 1813
From: Trist, Elizabeth House
To: Jefferson, Thomas


          My much honord friend Henry 17th Dec 1813
          Your kind favor by last weeks mail, accompanied by one from my daughter now Madame St Julian de Tourneillon occasiond my heart to glow with feelings that it has been long a stranger to, a reiteration of your continued friendship and good wishes, and assurences of her happiness in consiquence of
			 the change in her condition were calculated to animate my mind to an enthusiastic degree of gratitude for the goodness of Almighty God who has so far granted my petition daily offerd for the preservation of my friends, and happiness of my dear Children, owing to the miscarriage of a letter I am unacquainted with the particulars relating to her union with Mr Tourniellon nor do I know any thing of his general character, where he is from, or what is his age but I have reason to conclude that he is rich, and that he is liberal; and kind to all
			 connected with her, the Boys are very much attachd to him, Nicholas writes me that he is renderd very happy by his Mothers marriage they have now a Father friend and protector, that he is temperate mild and industrious rises at the dawn of day to
			 superintend the Negroes who are clearing land and he has great expectation of making a good crop the next year, that If I was only with them their happiness wou’d be compleat, I have also
			 received a
			 most friendly and kind joint request that I wou’d spend the remainder of my days with them and they will with pleasure answer the bills I may choose to draw on them, for the expencese of my
			 journey
			 and Mary observed that Mr Tourneillon desired her to say that If I wish’d to dispose of my half of the plantation that he will purchase it, that it had long been her earnest wish to make me this offer as the only
			 means of making me independent of my friends, for my private expences, which she says she knows is necessary to my happiness begs that I will not permit the interest of my Grandsons to deter me as It is for them that he wishes to buy it, at first my pride was a little roused the Idea that I shou’d owe such obligation to a person that I never Saw or heard of till now, Tis so
			 unusual for generosity to shew it self in this way, that the meanness of doubt took possession of my mind as to his being what they thought him, but when I reflected more calmly on the affair it
			 struck my immagination in a new point of view, that it was only a compliment to his wife by enabling her to render a being in whoes welfare she was deeply interested more comfortable and happy
			 than
			 she thought my situation admitted of, and therefore concluded to accept the offer of the purchase, their kind invitation I was under the necessity of declining at present, there were too many obsticles in the way of my getting there while the war lasted though it wou’d be the delight of
			 my Soul to see my children and witness their happiness yet it wou’d be a Severe operation to Sever me from this family from whom I have experienced every kindness, the children too, I shou’d be
			 miserable to part from especially the two youngest tho some times I feel a wish to emerge from this seclusion and to see and hear a little of what is going forward in the world, tho I believe no
			 change wou’d increase my happiness, unless so situated as to alternately pass the remnant of my days with connections so dear to me, my health has certainly benefitted by my residence here and
			 tho
			 the time has been when I Shou’d have look’d upon it with horror but I am satisfied that no situation under circumstances like mine wou’d Cou’d have been found to suit me so well, and I shou’d leave it with regret Mr and Mrs Tourneillon were to set out for Orleans the last of October to place the Boys at college, Nicholas past the last year there and his Mother says his improvement has exceeded her most sanguine expectation, that he has grown five inches since She saw him has a Northern complexion and robust health that I wou’d not suppose that he had been a Student for he was as
			 wild as a Deer Browses constitution is very delicate but I hope the change will benefit his health in point of talents I am certain that he will not be inferior to his Brother Nicholas has been honord at the examination, his Mother enclosed me the Presidents letter to her, and refers me to my neice for translation but I find that she has forgotten her french in a great
			 measure for both Peachey and her self make a difficulty on acct of the handwriting and as I am interested
			 I shou’d be glad to know every word it contains and had it in contemplation to write to
			 Mrs Randolph and request the favor of her to gratify me with a translation
			 but to impose any task upon her at this time woud be unkind therefore my Dr good friend shall I ask that indulgence from you they can make out that he has
			 received a premium and crown in the translation and mathematical Classes which gives me unspeakable pleasure excuse my obtruding on your time by detailing occurrences that I am sensible can not be very interesting to you—Your present has
			 occasion’d us many laughs and will contribute to our amusement some time to come its certainly a compleat satire on those characters who rule the British Goverment Good
			 God if I cou’d see them lash’d
			 to the bone it wou’d delight me
			 I presume that it is a production of Colemans I have read his Parody on the Lady of the Lake and I think it is in his Style,
			 I look upon the Prince Regent as one of
			 the most contemptable and vile characters in existence and I hope the House of the Guelphs will terminate with him his Brothers are no better we have nothing to hope for from him
			 his orders
			 breathe
			 nothing but destruction to our Towns or death to our citizens
			 but I trust and hope the Torpedoes will be set in motion to good effect I tremble for the consiquences when ever I hear of any of our troops having fallen into their hands where will it end, if they put their threats into execution of puting those to Death who they call British subjects taken in arms against them those poor fellows who
			 have been for many years living in our country naturalized citizens our attempt at retaliaton has exasperated them and will I fear occasion the death of hundreds I can not bear this cool Blooded
			 warfare but we must not recede from the Presidents declaration tho it may terminate in the loss of many of our valuable countrymen
			 I had great hopes that our Success in Canada wou’d be the means of emancipating those Officers from their Dungeons at Quebec before they cou’d be transported for sacrafice but I fear we have been too sanguine our last newspaper did not reach us but the report of our armey going into winter quarters without
			 effecting the Great object contemplatd is a great drawback on the success which has recently crownd our arms, we have reason for exultation in the heroic conduct of our brave Countrymen but our
			 victories have been generally dearly bought I wonder if there is foundation for the report in circulation that Wilkinson and Hampton are at varience I shou’d be sorry if that is the case as it will procrastinate the fulfilment of our hopes and wishes The men that have gone to Norfolk from this part of the country have sufferd by death and sickness and are very dissatisfied with their treatment bad unsound provisions and little or no fuel, they are out of temper with the
			 Governor and
			 General Taylor who are Stigmatised with the name of Federalists,
			 I shou’d not be surprised if at the next election a Tory Governor was elected and
			 if
			 the war was to continue that he
			 wou’d make a Simmilar proclamation to Governor Chittenden, but I wou’d not say as much to every body I can not help feeling interested in the honor and Glory of france from a principle of gratitude and I hope Bonaparte will be spared as a scourge to the English as long as they continue their present System.
			 I was very sorry to hear the fate of General
			 Moreau for tho he had sufficient cause of displeasure against the Goverment of france I am grieved that he shou’d have fallen fighting against his Country
			 you have no doubt heard of the Death of Daniel Clarke tho many I dare say will feel his loss I cant say that I regret it,
			 with many good points about him he was too vindictive and wou’d have extirpated you if he cou’d,
			 poor Mrs Randolph I feel most sensibly for her, but hope and pray that the clouds will all disperse that obscures her present happiness I think of Colonel Randolph continually and never knew till now how
			 much I loved him I trust and hope that God will Strengthen his arm in the day of Battle and that he will return with Glory to his dear family please to present my affectionate love to them all
			 and
			 tell Patsy I lately received a letter from Mrs Bache after a very long silence which has not added to my happiness she says that since she wrote to me that she has been greatly afflicted. the total suspension of commerse added to other
			 causes had deprived them of the possibility of keeping their family together in Philad and removed with her Girls to a Lodging in Frankford Benjamin was at school in Princeton and in August she sent her two youngest children to her Brothers and went to see him
			 on her return she found her Daughter Emma very Ill which terminated her existance in two weeks after
			 Suffering much her disorder was a dropsy on the Brain this circumstance added to other distressing causes induced her friends to
			 approve of her spending the winter in Princeton with the remainder of her children I am afraid the Doct has sunk never to rise again,
			 I shall write soon to Patsy tho I had determined never to write again untill I recd some proof that my letters wou’d be acceptable I shall I fear, never keep my resolution with her for I can not resist when I am very anxious about any event in which my friends are interested
			 Mr and Mrs Gilmer unite with me in most respectful esteem and fervent regard for Mrs Randolph and your self and believe me always your obliged and grateful
			 friend
          E,
              Trist
        